ORDER

Pro se Michigan resident Robert Christopher Kettenburg appeals a district court judgment that dismissed his civil suit as frivolous. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
Kettenburg sued the University of Louisville and the United States government. He claimed, among other things, that the government caused him to be in a serious car accident and then arranged to have a “micro computer chip” placed inside his chest when he received surgery at the hospital at the university.
The district court dismissed Kettenburg’s suit as factually frivolous pursuant to 28 U.S.C. § 1915.
On appeal, Kettenburg iterates his claims against the defendants and moves this court to expedite the appeal and to research and verify the factual basis for his claims on the world-wide web and through telephonic inquiries to the “National Security Agency.” The defendants have not been served and have not filed a brief.
We review de novo a judgment dismissing a suit under § 1915. See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997). A complaint is frivolous where it lacks an arguable basis either in law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Upon review, we conclude that the district court properly considered and rejected Kettenburg’s claims. See Denton v. Hernandez, 504 U.S. 25, 32, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); Neitzke, 490 U.S. at 327-28, 109 S.Ct. 1827; Lawler v. Marshall, 898 F.2d 1196, 1199 (6th Cir.1990).
Accordingly, all pending motions are denied, and the district court’s judgment is affirmed for the reasons stated by that court in its August 15, 2000, opinion and *283order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.